Fourth Court of Appeals
                                San Antonio, Texas
                                    December 23, 2021

                                    No. 04-20-00421-CV

                  IN THE INTEREST OF C.S., C.S., AND C.S., Children,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CI00253
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court